UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 98-558



In Re:   BRETT C. KIMBERLIN,

                                                            Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-97-1687-AW)


Submitted:   July 21, 1998                   Decided:   August 12, 1998


Before ERVIN and WILKINS, Circuit Judges, and HALL, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Brett C. Kimberlin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin filed this petition for a writ of mandamus

seeking to compel the district court to grant his habeas petition

challenging revocation of his parole under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). The granting of a writ of mandamus is a drastic

remedy to be used in extraordinary circumstances.1 A petitioner

must show that he has a clear right to the relief sought, that the

respondent has a clear duty to perform the act requested by

petitioner, and that there is no other adequate remedy available.2

Kimberlin has failed to make the requisite showing for such extra-

ordinary relief. Subsequent to Kimberlin filing this petition and

mandamus, the district court denied his § 2254 petition and Kimber-

lin noted a timely appeal from that order. Accordingly, though we

grant Kimberlin’s motion to proceed in forma pauperis, we deny his

petition for a writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                    PETITION DENIED




     1
         See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).
     2
       See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138
(4th Cir. 1988).


                                  2